 



Exhibit 10 (20)

SUMMARY OF 2005 SALARIES OF NAMED EXECUTIVE OFFICERS

The following table sets forth the current base salaries provided to the
Company’s CEO and four most highly compensated executive officers:

          Executive Officer   Current Salary  
Andrew B. Schmitt
  $ 425,000  
Eric R. Despain
  $ 220,000  
Jerry W. Fanska
  $ 212,000  
Steven F. Crooke
  $ 200,000  
Gregory F. Aluce
  $ 190,000  

Executive officers are also eligible to receive a bonus each year under the
Company’s Executive Incentive Compensation Plan (the “IC Plan”). The bonuses
paid to the Company’s CEO and four most highly compensated executive officers
for the fiscal year ended January 31, 2005 are as shown in the following table:

          Executive Officer   FY 2005 Bonus  
Andrew B. Schmitt
  $ 204,077  
Eric R. Despain
  $ 115,506  
Jerry W. Fanska
  $ 76,529  
Steven F. Crooke
  $ 64,755  
Gregory F. Aluce
  $ 63,431  

The Company adopted the IC Plan in fiscal 1993. Each of the Company’s executive
officers, including the Named Executive Officers, is eligible to participate in
the IC Plan. Under the IC Plan, each participant will be eligible for an annual
cash bonus in a target amount (the “Target Bonus”) equal to a percentage (50% in
the case of Mr. Schmitt and 37.5% in the case of the other Named Executive
Officers) of such participant’s base compensation. The Target Bonus will be
adjusted (up or down) based upon the performance of the Company as compared to
certain goals included in the business plan adopted and approved by the Board of
Directors. In no event, however, can a participant’s annual cash bonus under the
IC Plan exceed 100% of such participant’s base compensation for the relevant
year. No bonus will be payable should performance be equal to or below 80% of
the relevant goals established by the business plan. In addition, the formula
bonus derived as described in the preceding sentences can be further adjusted
(up or down) at the discretion of the Board of Directors by up to one-third of
the Target Bonus. All or part of an employee’s incentive compensation under the
IC Plan may, at the discretion of the Board of Directors, be paid in the form of
shares of the Company’s common stock which may consist of authorized but
unissued shares of common stock or shares of common stock reacquired by the
Company on the open market.

A Form 8-K will be filed to report the goals set by the Compensation Committee
of the Board of Directors for the executive officers to qualify for a bonus
under the IC Plan for the fiscal year ended January 31, 2006.

 